427 Pa. 320 (1967)
Scientific Living, Inc.
v.
Hohensee, Appellant.
Supreme Court of Pennsylvania.
Argued October 3, 1967.
November 14, 1967.
*321 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Ervin Hohensee, appellant, in propria persona.
William T. Malone, with him Powell and Malone, for appellee.
OPINION PER CURIAM, November 14, 1967:
This appeal taken under the Act of March 5, 1925, P.L. 23, 12 P.S. §§ 672-675, questioning the jurisdiction of the lower court over the person of the defendant, must be quashed.
The Act of 1925, supra, § 3, 12 P.S. § 674, expressly stipulates that "The appeal here provided for must be taken and perfected within 15 days from the date when the decision is rendered." (Emphasis added.) This requirement, which was not followed in the instant case, is mandatory and admits of no exceptions. See Pennsylvania Coal Co. v. Luzerne County, 390 Pa. 143, 134 *322 A. 2d 657 (1957), and Schwartz v. Schwartz, 419 Pa. 559, 215 A. 2d 614 (1966).
Appeal quashed. Costs on appellant.
Mr. Justice MUSMANNO took no part in the consideration or decision of this case.